                    EX’I-~~rej Document
   Case 5:20-cv-00019-JPB-JPM  ~        37-17 Filed 08/28/20 Page 1 of 1 PageID #: 320
                                              ~
BP—S148.055                     INNATE      REQUEST    TO   STAFF      CDFRM
SEP 98
U.S.       DEPARTMENT                     OF     JUSTICE                                        FEDERAL           BUREAU    OF      PRISONS




 TO: (Name and Title of Staff Member)                                          DATE:               3   / 7
 (cj,~/cqy                 ~

 FROM:                                                                         REGISTER NO.:
                  b~~//’4~i~p
 WORK ASSIGNMENT:                                                              UNIT:
                                          ci/~

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.)

                       ~                               ~                 ~             Al/ ~ A ~ ~7           jj~~    if       /~
                                 Pr-~~4     ~ b~                ~i/lJ~/A1f~/~4                     b1        ~11J~~LiJ.-~      g-~-t-~~3~-L5

 b~c’~u3t-                      -t     J~/~        hLti~    /~bi~~~4    4       ~              ~       Q~/-Q~)7            4     ~ii
 ,AF~ft                                ,~i(7L~1        ~      ~A_Ij—~     7~      /~c)~        A~+≠~J~4            ~ ,~ b~If~
  ~i/                 j~                                                                                ~          ~ N~
   ~V4i/~                         ft/~~             4~’f        ~               ~        b~/c          ~      ~
 ~-p-~ F 4-~ ffr~1 ~ f~f~o~(~                                                           ,~      ~       ~            ~ /~ b
 /~// ~4       ~ / f~        J  ~fL-                                                                    ~     Pc, h        &c /‘~7f ~
  ~      /~p~ ,1~ /~
                                                              ~
                           :~


                                                       (Do not write below this line)
~
 DISPOSITION:




                                                                                         .~.




                       Signature Staff Member                                  Date



Record Copy - File; Copy - Inmate                                               This form replaces BP-148.070 dated Oct 86
(This form may be replicated via WP)                                            and BP-S148.070 APR 94


   ~rN1~DONRECYC~EDP?~ER
